Brown, President.
This was an indictment against the plaintiff in error for suffering a turnpike road to be in bad repair and obstructed so that the people of the county could not enjoy it. To this indictment the party pleaded not guilty, and the jury found a verdict against him and assessed his fine at 85 dollars upon which the Circuit Court •of Marshall entered judgment and overruled the party’s motion in arrest of judgment, and also his motion to set .aside the judgment and grant him a new trial.
The indictment does not charge that the turnpike road, suffered to be in bad repair and obstructed, was a public road, nor that it was in the county of Marshall, nor that the plaintiff in error was under any duty or liability to keep it in good repair, or in any repair — indeed it chai’ges no offense whatever; and no judgment, therefore, could properly be rendered upon it, but the judgment should have been arrested and the indictment quashed by the court and the party adjudged to go thereof without day.
I think, therefore, that the judgment should be reversed, and that this court should render such judgment as the circuit court ought to have rendered.
Maxwell, J., concurred.
Judgment reversed, with costs against the prosecutors, Jesse Bane and James Clouston, indictment quashed and party discharged accordingly to go thereof without day.